Citation Nr: 0430732	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  00-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 through 
December 1967.  The veteran's service records reflect no 
combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico, which determined that new and 
material had not been received to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).  
The RO subsequently determined that new and material evidence 
had been received to reopen the veteran's claim and then 
denied the claim  for service connection for PTSD on the 
merits.  

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. §§ 5108, 7104 (2002).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  Therefore, the issue before the Board 
is whether new and material evidence has been received to 
reopen the claim for service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran regarding this 
matter when action is required on his part.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim to reopen service connection for PTSD 
based on the submission of new and material evidence; all 
reasonable development necessary for the disposition of the 
appeal of this claim has been completed.

2.  By rating decision in September 1997, the RO denied 
entitlement to service connection for PTSD; the veteran did 
not initiate a timely appeal.

3.  The evidence submitted since the September 1997 rating 
decision pertinent to the claim of service connection for 
PTSD bears directly and substantially on the specific matter 
under consideration because it reveals a diagnosis of PTSD 
and stressor information relating events allegedly occurring 
during active service; it is in combination with other 
evidence, so significant that it must be considered in order 
to finally decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).

2.  Evidence since the September 1997 rating decision wherein 
the RO denied the claim for service connection for post-
traumatic stress disorder is new and material; and the claim 
for service connection for post-traumatic stress disorder is 
reopened.  § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

In the instant case, as discussed in more detail below, 
sufficient evidence is of record to reopen the veteran's 
claim for service connection for PTSD.  The Board is 
undertaking additional development pursuant to the VCAA to 
assist the veteran with this claim, as described in the 
appended remand.

FACTUAL BACKGROUND

Historically, the veteran filed a claim for service 
connection for PTSD in February 1997, which the RO denied by 
rating decision dated in September 1997.  The veteran filed a 
Notice of Disagreement (NOD) to the decision in December 
1998; the RO however, found the notice to be untimely and the 
September 1997 decision to be final.  38 C.F.R. § 20.302 
(2003) (generally requires a NOD to an agency of original 
jurisdiction (AOJ) determination to be filed within one year 
from the date that the claimant receives notice of the 
determination).  Consequently, the RO considered the 
veteran's December 1998 correspondence as an application to 
reopen the claim for service connection for PTSD.  

At the time of the September 1997 rating decision, the record 
included copies of the veteran's service medical records, VA 
inpatient records, and VA outpatient records.  Service 
medical records showed that in November 1967 the veteran had 
been found unconscious on the weather deck of the USS Proteus 
and was brought to the infirmary.  The veteran complained of 
intense pain in the left groin and left anterior foot with 
moderate swelling.  He reported that he was involved in a 
fight the night before and was kicked in the groin.  VA 
treatment records revealed that the veteran had expressed 
interest in the PTSD residential rehabilitation program in 
April 1995.  Records further showed that around the same time 
the veteran began receiving intermittent outpatient treatment 
at the Anxiety Clinic, where his diagnosis was anxiety 
disorder and polysubstance abuse disorder.  A diagnosis of 
PTSD is also reflected in outpatient records, but no 
evaluation for the same is shown.  No description of 
stressors appeared to be of record at the time of the 
September 1997 rating decision.

Since the September 1997 rating decision, the RO has 
associated the following additional evidence with the file 
relating to the service connection claim for PTSD:  VA 
outpatient records, VA inpatient records from November to 
December 1998 and from April 1999, a stressor statement dated 
in March 2000, report of a VA psychiatric examination dated 
in December 2000, a letter from D.A.G., M.D. dated in July 
2003, and correspondence from the Social Security 
Administration (SSA) dated in July and September 2003.

VA outpatient records show the veteran was referred for a 
PTSD evaluation in February 1997.  Inpatient records show 
from November to December 1998 he was admitted to a PTSD 
Residential Rehabilitation Program for "combat related" 
PTSD.   He underwent a PTSD screening evaluation, which 
confirmed the diagnosis of PTSD.  Treatment notes indicate 
the veteran's symptoms included combat related distressing 
dreams.  

The veteran's stressor statement identified the following 
events: (1) A Sergeant M. kicked the veteran in the back and 
buttocks on the firing range at Fort Polk; (2) An explosion 
occurred during night fire training at Fort Polk that 
resulted in the death of "[redacted]," a friend of the 
veteran; he died right next to the veteran; (3) The veteran 
was in constant fear while his ship (USS Proteus) was 
offshore in Vietnam because the crew was told that they 
needed to remain vigilant because the nuclear ship could be 
attacked at any time; (4) Other soldiers racially harassed 
the veteran onboard the USS Proteus and he got into a fight, 
for which he was sent to the brig; (5) While confined to the 
brig, someone assaulted the veteran and someone tried to  
sexually assault him; (6)  Guamaians assaulted the veteran 
and killed his friend "[redacted]" in Guam; and (7) The veteran 
felt threatened after being told that Guamaians planned to 
seek revenge after he testified against his attackers in 
court.

Upon a December 2000 psychiatric examination, the VA examiner 
concluded that the veteran did not meet all of the diagnostic 
criteria for PTSD.  Specifically, the examiner found that the 
"incident of assault" (presumably referring to the assault 
in Guam) did not appear to be experienced with intense fear, 
horror, and helplessness.  Additionally, the examiner found 
no avoidance and numbing.

Dr. G's letter, written in July 2003, states that the veteran 
has been in the New Mexico VA Health Care System since 1997, 
and he has treated the veteran since January 2000.  The 
veteran's diagnosis is PTSD, for which he has had numerous 
admissions to Denver VA Medical Center (VAMC) for the PTSD 
program.  Dr. G. also indicated the veteran had also been 
treated for substance abuse.

Correspondence from SSA dated in July 2003 includes the 
notation that the veteran is not currently entitled to DIB 
(disability insurance benefits) or SSD (Social Security 
disability).  September 2003 correspondence states the 
veteran's file was destroyed in 1999 and SSA has no other 
medical evidence regarding the veteran.


LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001. 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001) provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially on the specific matter 
under consideration, which is neither 
cumulative nor redundant and which is, by 
itself or in combination with other 
evidence, so significant that it must be 
considered in order to fairly decide the 
merits of the claim.  38 C.F.R. 
§ 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

With respect the veteran's claim of PTSD due to an alleged 
personal assault during service, the Court has stressed the 
necessity of complete development of the evidence if a PTSD 
claim is based on an alleged personal assault.  See Patton v. 
West, 12 Vet. App. 272, 276 (1999).  In Patton, the Court 
pointed out that there are special evidentiary development 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former MANUAL M21-1, Part 
III, 7.46(c)(2) (Oct. 11, 1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

ANALYSIS

Review of the record indicates at the time of the September 
1997 RO decision denying service connection for PTSD, no 
report of a psychiatric evaluation for PTSD was of record.  
Since that decision the veteran underwent evaluation for PTSD 
for admission to a residential program.  The evaluation 
resulted in a clinical diagnosis of PTSD and the veteran 
received prolonged inpatient treatment to address the 
disorder.  His primary care provider for psychiatric illness, 
Dr. G, has also provided an ongoing diagnosis of PTSD.  This 
newly submitted evidence demonstrates an established 
diagnosis for treatment purposes and also affirms that the 
veteran underwent a complete evaluation that confirmed the 
PTSD diagnosis.  

The veteran has also presented new evidence that the 
diagnosis of PTSD is related to events that transpired during 
service.  The list of stressors enumerated above describes 
several incidents that occurred onboard the USS Proteus and 
on Guam during active service.  For the limited purpose of 
determining whether new and material evidence has been 
received in the instant case, the Board will assume that the 
evidence submitted by and on behalf of the claimant must be 
presumed to be credible.  King v. Brown, 5 Vet. App. 19 
(1993).  

The Board is cognizant of the VA psychiatrist's opinion that 
the veteran does not have PTSD.  However, the Federal Circuit 
has held that new and material evidence does not have be of 
such weight as to change the outcome of the prior decision. 
Hodge, supra at 1363.  It must only be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Some of the additional 
evidence in question, to include the competent evidence of a 
diagnosis of PTSD, treatment for same, and more information 
relating to the veteran's claimed in-service stressors, is so 
significant that is must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim for service connection for PTSD is reopened.
ORDER

New and material evidence has been received to reopen the 
claim for service connection for post-traumatic stress 
disorder; the appeal is granted to this extent only.


REMAND

Dr. G's July 2003 statement indicates that the veteran has 
been under his care for PTSD since the year 2000.  The 
records in the claims file are dated from the early 1990's to 
2000.  Consequently, the most recent treatment or evaluations 
concerning PTSD are not of record.  The veteran's list of 
stressors also describes a number of incidents that potential 
could be verified through either the veteran's personnel 
records or the United States Armed Services Center for 
Research of Unit Records.  The veteran's personnel records 
are not currently of record and there has otherwise been no 
attempt to verify the veteran's stressors.  All relevant 
medical evidence that has not been obtained must be secured 
by the RO.  38 C.F.R. § 3.159(c)(1)(2).  Given the medical 
evidence of PTSD and the nature of some of the veteran's 
claimed in-service stressors, the RO afford the veteran more 
thorough stressor development.  38 C.F.R. § 3.159(c)(2).  

As to any duty to provide an examination or competent opinion 
under 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), the 
Board recognizes that the March 2000 VA examiner concluded 
that the veteran did not demonstrate symptoms of numbing or 
avoidance, and intense fear, horror, etc.  However, there is 
indication that additional evidence may be obtained and 
additional stressor development is needed.  There is also 
medical evidence of record to show that the veteran been 
treated for PTSD.  Under these circumstances, it is the 
Board's judgment that another psychiatric examination is 
warranted that has had the benefit of a review of the 
veteran's full service records and treatment records for 
PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (A 
thorough and contemporaneous medical examination is required 
"so that the evaluation of the claimed disability will be a 
fully informed one.")  
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center and request the 
veteran's personnel record for his term 
of service with both the Army from July 
1965 to January 1966, and the Navy from 
February 1966 to December 1967.

2.  The veteran should be asked to:

(a) Identify any sources of recent 
psychiatric treatment.  He should 
indicate whether the treatment was 
provided on an inpatient or outpatient 
basis and the approximate dates of all 
such treatment.  The veteran is advised 
that his cooperation in this matter is 
essential and that without specific 
information it may not be possible to 
conduct a meaningful search for 
additional medical records.

(b) Review the above-noted accounts of 
alleged traumatic events during his 
active service at page 5 of this remand, 
and add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

(c) Provide to the best of his ability 
any specific details to each of the 
claimed stressful events noted above, 
such as dates (within a 30-day window), 
places, detailed description of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
indicate which of these alleged stressful 
events listed above he is referring when 
he writes relative to any specific 
incident.  If there are additional 
stressors, he should note those stressors 
and number them accordingly.  The veteran 
is advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information would be 
difficult or impossible.

3.  The RO should then take appropriate 
action to obtain any additional medical 
records based upon the information 
provided by the veteran, either in 
response to this request or earlier.  In 
accordance with the VCAA, the efforts to 
obtain Federal government records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.  Any medical records 
other than those now on file pertaining 
to any post-traumatic stress disorder 
should be obtained and associated with 
the claims folder.

4.  If the veteran has provided any 
additional information as to alleged 
traumatic events during his active 
service, or adds other alleged events 
described in sufficient detail to permit 
meaningful research to be performed, the 
RO should make an effort to confirm any 
of the stressors supplied by the veteran 
through all appropriate channels, such as 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

5.  The RO should also ensure compliance 
with special evidentiary development 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).

6.  After the foregoing development has 
been completed to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
by a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  

The examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should then be asked to opine 
(1) whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
(2) whether it is at least as likely as 
not (50 percent or more likelihood) that 
his PTSD is linked to a verified in-
service stressor(s).   

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

8.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



